Citation Nr: 1446079	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for Department of Veterans Affairs purposes.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 








INTRODUCTION

The Veteran had active military service from March 1943 to February 1946.  The Appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Affairs (Board) from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in Mississippi on February [redacted], 1991.  

2.  The Veteran died on August [redacted], 1993.  

3.  The evidence indicates that the Veteran and the Appellant were married and lived continuously during the entire period of their marriage.  


CONCLUSION OF LAW

The Appellant is entitled to recognition as the surviving spouse of the Veteran for VA purposes.  38 U.S.C.A. §§ 101(3)(31), 103, 5107(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in August 1993 from non-service connected disabilities.  The appellant claims entitlement to Dependency and Indemnity Compensation benefits (DIC), death pension and accrued benefits.  

Survivor benefits may be awarded to a veteran's surviving spouse, children and parents when the veteran dies as a result of service-connected or compensable disability.  See 38 U.S.C.A. § 1310.  A threshold issue for determining whether a person is entitled to any benefits as a result of the death of a veteran is whether the claimant has a legal entitlement to the benefits. 

VA laws and regulations provide that VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54 (2013).  The term "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. 

In determining whether a person is or was the spouse of a veteran, the validity of the marriage for VA purposes is determined according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The Veteran and the Appellant had a valid marriage license from the State of Mississippi that was issued on January [redacted], 1991 and he and the Appellant were married in [redacted], Mississippi on February [redacted], 1991.  

The requirement that there must be continuous cohabitation from the date of the marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id. 

There is no evidence in the file to suggest that the Appellant and the Veteran were either not married, were legally separated, or divorced prior the Veteran's death. 

There is evidence in the Veteran's file that he was previously married prior to marrying the Appellant.  The Veteran's first marriage ended in death.  However, the Veteran also held himself out as not living with this spouse during his first marriage.  Specifically, he states that they have not been cohabitating for more than 30 years prior to her death.  The Veteran has several VA applications for Improved Pension Eligibility Verification with no Dependents of record.  On an application from November 1989, he states that he is not living with his spouse, but is married.  On a similar application from November 1990, he states that his wife had died.  

In February 1991, the VA began adjudication proceedings against the Veteran because his Social Security disability increased due to his wife's death and an overpayment of VA pension benefits incurred.  The Veteran sought a waiver for the overpayment due economic hardship.  The RO denied his request for waiver and imposed a $2,093 debt on the Veteran for repayment.  As a result, the Veteran had to forfeit his non-service connected pension of $76.00 a month in order to settle the overpayment.  

In November 1992, the Veteran completed an application for Improved Pension Eligibility Verification with no Dependents and stated that he not married, when in fact he was married at the time.  However, based on the inaccuracies on his other applications, as noted above, the Board finds that these documents are not suitable evidence for determining the Veteran's marital status.  

The Veteran died in August 1993.  His death was reported to the VA by M.B.K.  It is unclear who this person is, or why she was responsible for reporting the Veteran's death to the VA.  The State of Mississippi issued the Veteran's death certificate in October 1993.  The certificate states that the Veteran's death was reported by M.S., who is not the same person who reported the Veteran's death to the VA.  However, the Veteran seems to have been visiting M.S. at the time of his death because he died in her house in [redacted], Mississippi.  However, the Veteran never used an address in [redacted], Mississippi on any of his VA documents; he always used a P.O. Box in [redacted], Mississippi, which is approximately 27 minutes away from [redacted].  Further, the Veteran had been using his address in [redacted], Mississippi consistently, as a point of contact, since November 1980.  On the death certificate, the Veteran marital status is listed as divorced and no surviving spouse is listed.  

In October 2009, the Appellant filed a claim for entitlement to the Veteran's benefits as his surviving spouse.  On the application, the Appellant listed an address in [redacted], Mississippi where the Veteran is believed to have lived.  The Appellant submitted numerous documents to support her claim.  Of note in particular is a letter from the Social Security Administration from September 2009 indicating that the Appellant is entitled to disabled widow's benefits due to the death of her husband [redacted].  In August 2010, the Appellant submitted an updated death certificate listing the Veteran as being married at the time of his death and the Appellant as the surviving spouse.  

The Appellant also submitted lay statements from members of her community that knew her and the Veteran.  There is a September 2010 letter from M.H.  In this letter, M.H. states that she knew the Appellant and the Veteran were married until the time of his death.  She does suggest that the Veteran may have left or gone away about two weeks prior to his death, for reasons that are not explained in the letter.  There is another letter from G.E. stating that she knew the Veteran for almost 12 years prior to his death and that the Veteran and the Appellant were married at the time of his death.  Lastly, there is another September 2010 letter from C.B. stating that he knew the Appellant and the Veteran were married and that he may have "left" about week before his death.  Although the statement of G.E. refers to a period of 12 years instead of two, the remaining statements clearly reflect that the Appellant and Veteran lived together until a week or two prior to his death.  

The Board has determined that this perhaps was not one of the most conventional marriages and the Veteran did not do a very good job of informing the VA of changes to his marital status, specifically regarding the death of his first wife or the marriage to his second wife.  The Board cannot find any evidence of record suggesting that the Veteran and the Appellant were not married at the time of his death or that they were not living continuously prior to his death.  At best, there is some evidence of a temporary separation prior to his death for reasons that are unclear.  

The Board's responsibility is not to judge the Veteran, the Appellant or the terms of their marriage.  There may be some facts regarding the Appellant's and Veteran's relationship that may have non-traditional.  However, marriage is a cyclical and living contract between two people and it has its natural ebbs and flows.  Indeed, the regulations specify that temporary separations, which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53.  The Board is not in a position to determine what was happening in the Veteran's marriage prior to his death.  

In light of the valid marriage certificate dated over a year prior to the Veteran's death, along with lay statements indicating the Veteran and appellant had been married and continuously cohabited except for a short period of time directly prior to the Veteran's death and affording the appellant the benefit of the doubt, the Board finds that the Appellant is the surviving spouse of the Veteran for VA purposes.  

Duties to Notify and Assist 

Before addressing the merits of the claims, the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  However, the provisions of the Veterans Claims Assistance Act have no effect on an appeal such as the present one where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Recognition of the Appellant as the Veteran's surviving spouse for VA purposes is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


